Mauthner v Mauthner (2015 NY Slip Op 04219)





Mauthner v Mauthner


2015 NY Slip Op 04219


Decided on May 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2015

Friedman, J.P., Saxe, Richter, Manzanet-Daniels, JJ.


15124 302289/09

[*1] Herb Mauthner, Plaintiff-Respondent,
vDena Ray Mauthner, Defendant-Appellant.


Dobrish Michaels Gross, LLP, New York (David Elbaum of counsel), for appellant.
Goldweber Epstein LLP, New York (Aimee L. Davis of counsel), for respondent.

Judgment of divorce, Supreme Court, New York County (Matthew F. Cooper, J.), entered January 24, 2013, to the extent appealed from as limited by the briefs, distributing the E-Trade account and Fidelity retirement accounts based upon their values at the date of the commencement of the action, unanimously affirmed, without costs.
In distributing the parties' assets, Supreme Court properly determined that the E-Trade account and Fidelity retirement accounts should be valued as of the date of the commencement of this action (see Domestic Relations Law § 236[B][4][b]; McSparron v McSparron , 87 NY2d 275, 287-288 [1995]). While passive assets are generally valued close to the date of trial, there are no strict rules mandating the use of particular valuation dates, and the court's determination is reasonable in the circumstances (see Greenwald v Greenwald , 164 AD2d 706, 713 [1st Dept 1991], lv denied  78 NY2d 855 [1991]; Domestic Relations Law § 236[B][5]). Defendant's income is higher than plaintiff's, she was awarded the entirety of her UBS brokerage account of more than $1.6 million, and she shared in the money given to the parties by plaintiff's parents.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2015
CLERK